Boyce, J.,
charging the jury :
Gentlemen of the jury:—The Court has been requested to instruct you to find a verdict of not guilty for the defendants. We decline to so instruct you, leaving the case in your hands to be determined by you upon the evidence.
Where an indictment for larceny is found within the time limited by law, we may say that the time laid therein is not material and proof of the larceny, at any time, before the indictment was found, will sustain it.
In this case the indictment charges James Carr, the prisoner at the bar, and Joseph Smith (who has not been apprehended) with *526having stolen in the month of January of this year, in the city of Wilmington, in this county, one overcoat and one razor. James Carr, the defendant, is now on trial for the theft of the razor only, one of the articles mentioned in the indictment.
Theft or larceny is the felonious taking and carrying away of the personal property of another with intent to convert it to the use of the taker without the consent of the owner.
There are four essential elements in the crime of larceny : the taking and carrying away, which constitutes the severance of the property from the possession of the owner against his will; the property, which must be personal property such as described in this indictment, and of some value; the ownership, which constitutes the legal right of possession of him from whom the property was taken : and the intent to steal, which embraces the intent to permanently deprive the owner of the possession of the property stolen, and the intent to derive some gain or profit to the taker.
It is incumbent upon the State to sustain each of these elements of the crime by satisfactory proof.
Where recently stolen property is found in the possession of a person, the rule of law is that such person is presumed to be the one who stole it unless he accounts satisfactorily to the jury for his possession. Whenever a reasonable explanation or account of the possession is satisfactorily proven by the prisoner, it is incumbent upon the State to show that such an account is false.
Evidence of good character, when offered, is to be considered by the jury, in connection with all the testimony in the case, in their endeavor to reach their conclusion as to the guilt or innocence of the accused. If, under the evidence, considered in connection with the law, as the Court has now declared it to you, you find that the State has, beyond a reasonable doubt, sustained the charge contained in the indictment, your verdict should be guilty; otherwise it should be not guilty.
By a reasonable doubt is meant such a doubt as may reasonably control the conviction and judgment of reasonable, intelligent *527and impartial men, acting, as you are, as jurors under the sanction of your oaths. If you should entertain such a doubt, it should enure to the acquittal of the accused.
Verdict, guilty with a recommendation to the mercy of the Court.